


Exhibit 10.18

 

INVESTMENT MANAGEMENT AGREEMENT

 

THIS AGREEMENT, made as of November 13, 2008, is entered into by and between IVY
FUNDS (hereinafter called “Trust”), and IVY INVESTMENT MANAGEMENT COMPANY
(hereinafter called “IICO”), with respect to each series of the Trust listed in
Appendix A (each, a “Fund” and collectively, the “Funds”).

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

I.                In General

 

IICO agrees to act as investment adviser to each Fund with respect to the
investment of its assets and in general to supervise the investments of each
Fund, subject at all times to the direction and control of the Board of Trustees
of the Trust, all as more fully set forth herein.

 

II.            Duties of IICO with respect to investment of assets of the Trust

 

A.  IICO shall regularly provide investment advice for each Fund and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolios of each Fund; and in furtherance
thereof, IICO shall as to each Fund:

 

1.  obtain and evaluate pertinent information about significant developments and
economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Fund, and whether concerning the individual companies whose securities or other
financial instruments are included in the Funds’ portfolios or the industries in
which they engage, or with respect to securities or other financial instruments
which IICO considers desirable for inclusion in the Funds’ portfolio;

 

2.  furnish continuously an investment program for the Fund;

 

3.  determine what securities or other financial instruments shall be purchased
or sold by the Fund; and

 

--------------------------------------------------------------------------------


 

4.  take, on behalf of the Fund, all actions which appear to IICO necessary to
carry into effect such investment programs and supervisory functions as
aforesaid, including the placing of purchase and sale orders.

 

B.  Subject to the provisions of this Agreement and the requirements of the
Investment Company Act of 1940 (and any rules or regulations in force
thereunder), IICO is authorized to appoint one or more qualified investment
sub-advisers (each, a “Sub-Adviser”) to provide the Funds with certain services
required by this Agreement.  Each Sub-Adviser shall have such investment
discretion and shall make all determinations with respect to the investment of
the Funds’ assets as shall be assigned to that Sub-Adviser by IICO and the
purchase and sale of portfolio securities and other financial instruments with
respect to those assets.

 

Subject to the supervision and direction of the Board of Trustees of the
Trust, IICO shall:

 

1.  have overall supervisory responsibility for the general management and
investment of the Funds’ assets;

 

2.  determine the allocation and reallocation of assets among the Sub-Advisers,
if any; and

 

3.  have full investment discretion to make all determinations with respect to
the investment of Funds’ assets not otherwise assigned to a Sub-Adviser.

 

IICO shall research and evaluate each Sub-Adviser, if any, including: performing
initial due diligence on prospective Sub-Advisers and monitoring each
Sub-Adviser’s ongoing performance; communicating performance expectations and
evaluations to each Sub-Adviser; and recommending to the Board of Trustees of
the Trust whether a Sub-Adviser’s contract should be renewed, modified or
terminated.  When appropriate, IICO shall also recommend to the Board of
Trustees of the Trust changes or additions to the Sub-Advisers.

 

C.  IICO shall make appropriate and regular reports to the Board of Trustees of
the Trust on the actions it takes pursuant to Section II.A. or B. above.  Any
investment programs furnished by IICO under this section, or any supervisory
function taken hereunder by IICO, shall at all times conform to and be in
accordance with any requirements imposed by:

 

1.  the provisions of the Investment Company Act of 1940 and any rules or
regulations in force thereunder;

 

2.  any other applicable provision of law;

 

3.  the provisions of the Declaration of Trust of the Trust as amended from time
to time;

 

2

--------------------------------------------------------------------------------


 

4.  the provisions of the Bylaws of the Trust, as amended from time to time; and

 

5.  the terms of the registration statement of the Trust, as applicable to the
Funds, as amended from time to time, under the Securities Act of 1933 and the
Investment Company Act of 1940.

 

D.  Any investment programs furnished by IICO under this section or any
supervisory functions taken hereunder by IICO shall at all times be subject to
any directions of the Board of Trustees of the Trust, its Executive Committee,
or any committee or officer of the Trust acting pursuant to authority given by
the Board of Trustees.

 

III.          Allocation of Expenses

 

The expenses of the Funds and the expenses of IICO in performing its functions
under this Agreement shall be divided into two classes, to wit:  (i) those
expenses which will be paid in full by IICO as set forth in subparagraph “A”
hereof, and (ii) those expenses which will be paid in full by the Funds, as set
forth in subparagraph “B” hereof.

 

A.  With respect to the duties of IICO under Section II above, it shall pay in
full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a) the
salaries and employment benefits of all employees of IICO who are engaged in
providing these advisory services; (b) adequate office space and suitable office
equipment for such employees; and (c) all telephone and communications costs
relating to such functions.  IICO shall compensate each of the Funds’
Sub-Advisers, if any.  In addition, IICO shall pay the fees and expenses of all
trustees of the Trust who are employees of IICO or an affiliated corporation and
the salaries and employment benefits of all officers of the Trust who are
affiliated persons of IICO.

 

B. The Funds shall pay in full for all of their expenses which are not listed
above (other than those assumed by IICO or one of its affiliates in its capacity
as principal underwriter of the shares of the Funds, as Shareholder Servicing
Agent or as Accounting Services Agent for the Funds), including (a) the costs of
preparing and printing prospectuses and reports to shareholders of the Funds,
including mailing costs; (b) the costs of printing all proxy statements and all
other costs and expenses of meetings of shareholders of the Funds (unless the
Trust and IICO shall otherwise agree); (c) interest, taxes, brokerage
commissions and premiums on fidelity and other insurance; (d) audit fees and
expenses of independent accountants and legal fees and expenses of attorneys,
but not of attorneys who are employees of IICO or an affiliated company;
(e) fees and expenses of its trustees not affiliated with Ivy Funds
Distributor, Inc.; (f) custodian fees and expenses; (g) fees payable by the
Funds under the Securities Act of 1933, the Investment Company Act of 1940, and
the securities or “Blue-Sky” laws of any jurisdiction; (h) fees and assessments
of the Investment Company Institute or any successor organization; (i) such
nonrecurring or extraordinary expenses as may arise, including litigation
affecting the Funds, and any indemnification by the Trust of its officers,
trustees, employees and agents with respect

 

3

--------------------------------------------------------------------------------


 

thereto; (j) the costs and expenses provided for in any Shareholder Servicing
Agreement or Accounting Services Agreement, including amendments thereto,
contemplated by subsection C of this Section III.  In the event that any of the
foregoing shall, in the first instance, be paid by IICO, the Funds shall pay the
same to IICO on presentation of a statement with respect thereto.

 

C.  IICO, or an affiliate of IICO, may also act as (i) transfer agent or
shareholder servicing agent of the Funds and/or as (ii) accounting services
agent of the Funds if at the time in question there is a separate agreement,
“Shareholder Servicing Agreement” and/or “Accounting Services Agreement,”
covering such functions between the Funds and IICO, or such affiliate.

 

IV.          Brokerage

 

(a)  IICO may select brokers to effect the portfolio transactions of the Funds
on the basis of its estimate of their ability to obtain, for reasonable and
competitive commissions, the best execution of particular and related portfolio
transactions.  For this purpose, “best execution” means prompt and reliable
execution at the most favorable price obtainable.  Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services.  IICO
shall have no duty to seek advance competitive commission bids and may select
brokers based solely on its current knowledge of prevailing commission rates.

 

(b)  Subject to the foregoing, IICO shall have discretion, in the interest of
the Funds, to direct the execution of its portfolio transactions to brokers who
provide brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Funds and/or other
accounts for which IICO exercises “investment discretion” (as that term is
defined in Section 3(a)(35) of the Securities Exchange Act of 1934); and in
connection with such transactions, to pay commissions in excess of the amount
another adequately qualified broker would have charged if IICO determines, in
good faith, that such commission is reasonable in relation to the value of the
brokerage and/or research services provided by such broker, viewed in terms of
either that particular transaction or the overall responsibilities of IICO with
respect to the accounts for which it exercises investment discretion.  In
reaching such determination, IICO will not be required to attempt to place a
specified dollar amount on the brokerage and/or research services provided by
such broker; provided that IICO shall be prepared to demonstrate that such
determinations were made in good faith, and that all commissions paid by the
Funds over a representative period selected by its Board of Trustees were
reasonable in relation to the benefits to the Funds.

 

V.            Compensation of IICO

 

As compensation in full for services rendered and for the facilities and
personnel furnished under sections I, II, and IV of this Agreement, the Funds
will pay to IICO for each day the fees specified in Appendix B hereto.

 

4

--------------------------------------------------------------------------------


 

The amounts payable to IICO shall be determined as of the close of business each
day; shall, except as set forth below, be based upon the value of net assets
computed in accordance with the Declaration of Trust; and shall be paid in
arrears whenever requested by IICO.  In computing the value of the net assets of
each Fund, there shall be excluded the amount owed to the Fund with respect to
shares which have been sold but not yet paid to the Fund by Ivy Funds
Distributor, Inc.

 

Notwithstanding the foregoing, if the laws, regulations or policies of any state
in which shares of the Funds are qualified for sale limit the operation and
management expenses of the Funds, IICO will refund to the Funds the amount by
which such expenses exceed the lowest of such state limitations.

 

VI.          Undertakings of IICO; Liabilities

 

IICO shall give to the Trust the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

 

IICO shall at all times be guided by and be subject to each Fund’s investment
policies, the provisions of the Declaration of Trust and Bylaws of the Trust as
each shall from time to time be amended, and to the decision and determination
of the Trust’s Board of Trustees.

 

This Agreement shall be performed in accordance with the requirements of the
Investment Company Act of 1940, the Investment Advisers Act of 1940, the
Securities Act of 1933, and the Securities Exchange Act of 1934, to the extent
that the subject matter of this Agreement is within the purview of such Acts. 
Insofar as applicable to IICO, as an investment adviser and affiliated person of
the Trust, IICO shall comply with the provisions of the Investment Company Act
of 1940, the Investment Advisers Act of 1940 and the respective rules and
regulations of the Securities and Exchange Commission thereunder.

 

In the absence of willful misfeasance, bad faith, gross negligence or reckless
disregard of obligations or duties hereunder on the part of IICO, it shall not
be subject to liability to the Trust, the Funds or any stockholder of the Funds
for any act or omission in the course of or connected with rendering services
thereunder or for any losses that may be sustained in the purchase, holding or
sale of any security or financial instrument.

 

VII.         Duration of this Agreement

 

This Agreement shall become effective at the start of business on the date
hereof and shall continue in effect as to a Fund, unless terminated as
hereinafter provided, for a period of one year and from year-to-year thereafter
only if such continuance is specifically approved at least annually by the Board
of Trustees, including the vote of a majority of the trustees who are not
parties to this Agreement or “interested persons” (as defined in the Investment
Company Act of 1940) of any such party, cast in person at a meeting called for
the

 

5

--------------------------------------------------------------------------------


 

purpose of voting on such approval, or by the vote of the holders of a majority
(as so defined) of the outstanding voting securities of the Fund.

 

VIII.       Termination

 

This Agreement may be terminated by IICO at any time without penalty upon giving
the Trust one hundred twenty (120) days’ written notice (which notice may be
waived by the Trust) and may be terminated as to a Fund by the Trust at any time
without penalty upon giving IICO sixty (60) days’ written notice (which notice
may be waived by IICO), provided that such termination by the Trust shall be
directed or approved by the vote of a majority of the Board of Trustees of the
Trust in office at the time or by the vote of a majority (as defined in the
Investment Company Act of 1940) of the outstanding voting securities of the
affected Fund.  This Agreement shall automatically terminate in the event of its
assignment, the term “assignment” for this purpose having the meaning defined in
Section 2(a)(4) of the Investment Company Act of 1940 and the rules and
regulations thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

(Seal)

 

 

 

 

 

IVY FUNDS

 

 

on behalf of the Funds listed in Appendix A

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mara Herrington

 

 

 

Mara Herrington

 

 

 

Vice President

 

 

 

 

ATTEST:

 

 

 

 

 

 

By:

/s/ Megan E. Bray

 

 

 

Megan E. Bray, Assistant Secretary

 

 

 

 

 

 

(Seal)

 

IVY INVESTMENT

 

 

MANAGEMENT COMPANY

 

 

 

 

 

 

By:

/s/ Henry J. Herrmann

 

 

 

Henry J. Herrmann

 

 

 

President

ATTEST:

 

 

 

 

 

 

By:

/s/ Wendy J. Hills

 

 

 

Wendy J. Hills, Secretary

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

 

APPENDIX A

TO INVESTMENT MANAGEMENT AGREEMENT

 

Ivy Asset Strategy Fund

Ivy Asset Strategy New Opportunities Fund

Ivy Balanced Fund

Ivy Bond Fund

Ivy Core Equity Fund

Ivy Cundill Global Value Fund

Ivy Dividend Opportunities Fund

Ivy Energy Fund

Ivy European Opportunities Fund

Ivy Global Bond Fund

Ivy Global Natural Resources Fund

Ivy High Income Fund

Ivy International Balanced Fund

Ivy International Core Equity Fund

Ivy International Growth Bund

Ivy Large Cap Growth Fund

Ivy Limited-Term Bond Fund

Ivy Managed European/Pacific Fund

Ivy Managed International Opportunities Fund

Ivy Micro Cap Growth Fund

Ivy Mid Cap Growth Fund

Ivy Money Market Fund

Ivy Municipal Bond Fund

Ivy Municipal High Income Fund

Ivy Pacific Opportunities Fund

Ivy Real Estate Securities Fund

Ivy Science and Technology Fund

Ivy Small Cap Growth Fund

Ivy Small Cap Value Fund

Ivy Tax-Managed Equity Fund

Ivy Value Fund

 

Amended and Effective May 18, 2009 with respect to addition of  Ivy Municipal
High Income Fund and Ivy Tax-Managed Equity Fund; Amended and Effective
February 11, 2010 with respect to addition of  Ivy Asset Strategy New
Opportunities Fund; Amended and Effective January 24, 2011 with merger of Ivy
Mortgage Securities Fund into Ivy Bond Fund; Amended and Effective June 13, 2011
with respect to merger of Ivy Capital Appreciation Fund into Ivy Large Cap
Growth Fund.

 

Dated as of June 13, 2011

 

7

--------------------------------------------------------------------------------


 

IVY FUNDS

 

APPENDIX B TO INVESTMENT MANAGEMENT AGREEMENT

 

FEE SCHEDULE

 

A cash fee computed each day on the net asset value for each Fund at the annual
rate listed below:

 

Ivy Asset Strategy Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

Ivy Asset Strategy New Opportunities Fund

 

Net Assets

 

Fee

Up to $500 million

 

1.00% of net assets

Over $500 million and up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Effective February 11, 2010

 

Ivy Balanced Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

Ivy Bond Fund

 

Net Assets

 

Fee

Up to $500 million

 

0.525% of net assets

Over $500 million and up to $1 billion

 

0.50% of net assets

Over $1 billion and up to $1.5 billion

 

0.45% of net assets

Over $1.5 billion

 

0.40% of net assets

 

8

--------------------------------------------------------------------------------


 

Ivy Core Equity Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion and up to $5 billion

 

0.55% of net assets

Over $5 billion and up to $6 billion

 

0.525% of net assets

Over $6 billion

 

0.50% of net assets

 

Ivy Cundill Global Value Fund

 

Net Assets

 

Fee

Up to $500 million

 

1.00% of net assets

Over $500 million and up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Ivy Dividend Opportunities Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

Ivy Energy Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Ivy European Opportunities Fund

 

Net Assets

 

Fee

Up to $250 million

 

0.90% of net assets

Over $250 million and up to $500 million

 

0.85% of net assets

Over $500 million

 

0.75% of net assets

 

Ivy Global Bond Fund

 

Net Assets

 

Fee

Up to $500 million

 

0.625% of net assets

Over $500 million and up to $1 billion

 

0.60% of net assets

Over $1 billion and up to $1.5 billion

 

0.55% of net assets

Over $1.5 billion

 

0.50% of net assets

 

9

--------------------------------------------------------------------------------


 

Ivy Global Natural Resources Fund

 

Net Assets

 

Fee

Up to $500 million

 

1.00% of net assets

Over $500 million and up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Ivy High Income Fund

 

Net Assets

 

Fee

Up to $500 million

 

0.625% of net assets

Over $500 million and up to $1 billion

 

0.60% of net assets

Over $1 billion and up to $1.5 billion

 

0.55% of net assets

Over $1.5 billion

 

0.50% of net assets

 

Ivy International Balanced Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

Ivy International Core Equity Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.70% of net assets

 

Ivy International Growth Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.70% of net assets

 

Ivy Large Cap Growth Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

10

--------------------------------------------------------------------------------


 

Ivy Limited-Term Bond Fund

 

Net Assets

 

Fee

Up to $500 million

 

0.50% of net assets

Over $500 million and up to $1 billion

 

0.45% of net assets

Over $1 billion and up to $1.5 billion

 

0.40% of net assets

Over $1.5 billion

 

0.35% of net assets

 

Ivy Managed European/Pacific Fund

 

A cash fee computed each day on the net assets of the Fund at the annual rate of
0.05% of net assets.

 

Ivy Managed International Opportunities Fund

 

A cash fee computed each day on the net assets of the Fund at the annual rate of
0.05% of net assets.

 

Ivy Micro Cap Growth Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.95% of net assets

Over $1 billion and up to $2 billion

 

0.93% of net assets

Over $2 billion and up to $3 billion

 

0.90% of net assets

Over $3 billion

 

0.86% of net assets

 

Ivy Mid Cap Growth Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Ivy Money Market Fund

 

A cash fee computed each day on net asset value for the Fund at the annual rate
of 0.40% of net assets.

 

Ivy Municipal Bond Fund

 

Net Assets

 

Fee

Up to $500 million

 

0.525% of net assets

Over $500 million and up to $1 billion

 

0.50% of net assets

Over $1 billion and up to $1.5 billion

 

0.45% of net assets

Over $1.5 billion

 

0.40% of net assets

 

Ivy Municipal High Income Fund

 

Net Assets

 

Fee

Up to $500 million

 

0.525% of net assets

Over $500 million and up to $1 billion

 

0.50% of net assets

 

11

--------------------------------------------------------------------------------


 

Over $1 billion and up to $1.5 billion

 

0.45% of net assets

Over $1.5 billion

 

0.40% of net assets

 

Effective May 18, 2009

 

Ivy Pacific Opportunities Fund

 

Net Assets

 

Fee

Up to $500 million

 

1.00% of net assets

Over $500 million and up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Ivy Real Estate Securities Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.90% of net assets

Over $1 billion and up to $2 billion

 

0.87% of net assets

Over $2 billion and up to $3 billion

 

0.84% of net assets

Over $3 billion

 

0.80% of net assets

 

Ivy Science & Technology Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Small Cap Growth Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Ivy Small Cap Value Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Ivy Tax-Managed Equity Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.65% of net assets

Over $1 billion and up to $2 billion

 

0.60% of net assets

 

12

--------------------------------------------------------------------------------


 

Over $2 billion and up to $3 billion

 

0.55% of net assets

Over $3 billion

 

0.50% of net assets

 

Effective May 18, 2009

 

Ivy Value Fund

 

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

Amended and Effective May 18, 2009 with respect to addition of  Ivy Municipal
High Income Fund and Ivy Tax-Managed Equity Fund; Amended and Effective
February 11, 2010 with respect to addition of  Ivy Asset Strategy New
Opportunities Fund; Amended and Effective January 24, 2011 with merger of Ivy
Mortgage Securities Fund into Ivy Bond Fund; Amended and Effective June 13, 2011
with respect to merger of Ivy Capital Appreciation Fund into Ivy Large Cap
Growth Fund.

 

Dated as of June 13, 2011

 

13

--------------------------------------------------------------------------------
